DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I Claims, Claims 1-8, 11-12 and 14-16, in the reply filed on 08/22/2022 is acknowledged for Claims 1-3, 5-8, 11-12 and 14-16 with claim 4 cancelled.  Claim 18-19 and 21-22 of Group II and claims 23-26 of Group III are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. 
Drawings
Drawing Fig. 6 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 152, 154 and 156.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 6-8, 11-12 and 15, Claims 6-8 recites “the optically transparent polymer hardcoat layer”, claims 11-12 and 15 each recite “the optically transparent hard-coat layer”.  These recitations lack sufficient antecedent basis in that Claim 1 from which these claims depend recites “optically transparent polymeric hard-coat layer”.  Therefore a lack of clarity and confusion arises whether - - optically transparent polymer hardcoat layer - - and - - optically transparent hardcoat layer - - are the same or different from “optically transparent polymeric hardcoat layer”.  
Claim 7 recites “. . . the optically transparent polymer hard-coat layer comprises a material selected from the group consisting of: an organic polymer material and an aliphatic or aromatic hexafunctional urethane acrylate.”  This recitation is unclear and confusing whether the group is one of an organic polymer material and an aliphatic or aromatic hexafunctional urethane acrylate, alternatively, as in the group of an organic polymer material or an aliphatic or aromatic hexafunctional urethane acrylate, or whether in combination of an organic polymer material and an aliphatic or aromatic hexafunctional urethane acrylate, where the alternative is aliphatic or aromatic hexafunctional urethane acrylate.  For purposes of substantive examination the interpretation is the former.  
Claim 8 recites “. . . the optically transparent polymer hard-coat layer comprises an inorganic-organic hybrid polymeric material, and at least one of:  wherein the inorganic-organic hybrid polymeric material comprises polymerized monomers comprising an inorganic silicon-based group; or wherein the inorganic-organic hybrid polymeric material is a silsesquioxane polymer.”  This recitation is unclear and confusing whether the inorganic-organic hybrid polymeric material comprises polymerized monomers comprising an inorganic silicon-based group or is a silsesquioxane polymer as or in addition to the inorganic-organic hybrid polymeric material.  Therefore claim 8 is indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 5-7, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017-123899, Chu et al. (hereinafter “Chu”), published July 20, 2017, copy provided by Applicants.   
Regarding Claims 1-3, 5-7, 11, 14 and 16, Chu discloses in the entire document particularly in the abstract and at tables 1-4, and paragraphs [0005] - [0008], [0015], [0050], [0067], [0068], [0073], [0080] - [0088], [0090], [0094] - [0099], [0125], [0166],[0167], [0169], [0204] cover elements for foldable electronic devices, comprising a glass layer {reading on glass article of the pending claims} of 25-200 micron, from ¶ 0050 particularly 25, or 50 or 75 micron, thickness, and a 10-100 micron thick polymer layer 70 attached to the glass via an optional adhesive layer {reading on adhesive layer of the pending claims} and scratch resistant layer 90 disposed on the polymeric layer from ¶ 0015.  {Given the glass thickness of 25, or 50 or 75 micron, these glass thicknesses read on an ultra-thin glass as defined in the pending patent application represented by the U.S. published patent application no. 2020/0398530, “Pub” at ¶ 0052 as ultra-thin is a thickness from 1 to 75 microns}.  
From ¶ 0088 the polymeric layer 70 which can be fabricated from silane-containing preparation and can include a polycarbonate (“PC”) with hard coat (“HC”) thereon.  Also from ¶s 0097-0098 a scratch-resistant coating 90 can comprise a silane containing preparation like perfluorosilanes (e.g. , alkylsilanes) which can be deposited as a monolayer or a multilayer and can include silicone resins, waxes, polyethylene (oxided), a PET, a polycarbonate (PC), a PC with an HC component {the polymer layer 70 or the scratch resistant layer 90 reading on an organic polymer material for the optically transparent hard-coat layer of pending Claim 7, 11 and 14}.  Such silane-containing formulations can also be referred to as a hard coating (“HC”).  The scratch-resistant coating 90 can exhibit a pencil hardness of at least 6H, 7H, 8H, 9H, and all values between these hardness levels.  Given the polymeric layer 70 and/or the scratch resistant layer 90 can have alkylsilanes and PC with a HC component such that the scratch-resistant layer 90 can have a pencil hardness of 8H or 9H, then either the polymeric layer 70 as deposed on the adhesive layer and/or the scratch resistant layer 90 disposed on the polymeric layer 70 that is disposed the adhesive layer 80 that is disposed on the glass can be a polymeric layer hard-coat layer comprising a pencil hardness of 8H or 9H as reading on the pending claims as the optically transparent polymeric hard-coat layer}.  From ¶ 0081 the thickness 72 of the polymeric layer 70 can be set at about 1 micrometer (μm) to about 200 μm or less or the thickness 72 of the polymeric layer 70 can be set from about 10 μm to about 100 μm {reading on the range of 10 to 120 microns of pending Claim 6}.   
From ¶s 0087, 0089 and 0099 the polymeric layer 70, can also be coupled to the foldable glass element 50 by an adhesive 80, as shown in FIGS. 1 and 1B, where adhesive 80 may be optically clear.  The foldable electronic device assembly 200 and the cover element 100 depicted in FIGS. 1 and IB, one or more adhesives 80 may be employed between the polymeric layer 70 and the foldable glass element 50, and/or between the foldable electronic device substrate 150 and the foldable glass element 50.  Such adhesives can have a thickness generally ranging from about 1 to 100 µm and for each adhesive 80 in the range from about 10 to about 90 µm or from about 20 to about 60 µm and all ranges and sub-ranges between these values {overlapping the range of pending Claim 16 from 5 to 30 microns}.  
From ¶ 00110 and Figs 4 and 4B the scratch-resistant coating 90 disposed over the polymeric layer 70 can be configured with a thickness 92, set to 1 µm (micrometer or micron) or less or the thickness 92 of the coating 90 can be set at 500 nm or less, or as low as 10 nm or less, and all ranges and sub-ranges between the foregoing values, for certain compositions of the coating 90.  In other embodiments, the coating 90 has a thickness 92 that ranges from about 1 to about 100 µm, including all thickness levels between these bounds {for the scratch-resistant coating 90 as the polymer hard coat layer overlapping on pending Claim 6 of 10 to 120 microns for the polymer hard-coat layer}.  Also from Fig. 1 the scratch-resistance layer 90 can be the outermost layer for the glass element or cover element {reading on pending Claims 2 and 5}.  
The cover elements have a small bend radii and high hardness.  It is apparent from the cited passages and Tables that both the polymer layers and the adhesives used can be optically transparent as described at ¶s 0073 and 0204.  Also from ¶s 0094 and 0125 the bend radium is from 1 to 20 mm particularly from about 3 to about 20 mm {overlapping with a bend radium of 5 mm or less of the pending claims}.  From ¶ 0080 the glass element is characterized by a pencil hardness of greater than or equal to 8H {reading on the optically transparent polymeric hard-coat layer has a pencil hardness of 8H or more}.  
From the abstract the cover element { i.e. glass article} can withstand a pen drop height of at least 1.5 times that of a control pen drop height of the cover element without the layer according to a Drop Test 1 {overlapping with a height of 2 times or more  of pending Claim 1 and 3 times or more of pending claim 3 at an overlapping bend radius of about 3 to about 20 mm for pending Claim 3}.  For the above overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
The afore-described disclosures render obvious claims 1-3, 5-7, 11, 14 and 16.  
Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of US 2015/0252210, Kang et al. hereinafter “Kang” evidenced by U.S. US 20150119497, Matsui et al. (hereinafter “Matsui”).
Regarding Claims 12 and 15, Chu is applied as applied to Claim 1, however Chu does not expressly disclose the optically transparent hard-coat layer of an aliphatic or aromatic hexafunctional urethane acrylate.   
Kang discloses in the abstract and at ¶s 0029, 0034-0043, 0045 and 0083 and claim 6 a hard coating film with high physical properties including hardness, scratch resistance, impact resistance, transparency, durability, light resistance, and light transmittance.  The hard coating film can find useful applications in various fields thanks to its excellent physical properties.  The first and the second hard coating layers are respectively formed on opposite sides of the supporting substrate, and comprise a photocurable crosslinking copolymer of a photocurable elastic polymer and a tri- to hexafunctional acrylate monomer such as a urethane acrylate polymer such as from ¶0083 UA200PA from Shinnakamura Chemicals Corp.  Matsui evidences at ¶ 0055 (6) that U-200PA from Shin Nakamura Chemical Co is urethane acrylate from aliphatic or aromatic amines i.e. an aliphatic or aromatic urethane acrylate.  The hardness from ¶ 0073 is 8H or more.  From ¶s 0063 and 0065 the first and the second hard coating layers allow for a thick coating, for example, the first and the second hard coating layers have a thickness of 50 µm (microns) or more.   After being completely cured, the first and the second hard coating layers have a thickness of approximately 50 µm or higher, for example, approximately 50 to 300 µm, approximately 50 to 200 µm, approximately 50 to 150 µm {these ranges overlap that of pending claim 15 of 10 to 60 microns}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  The hard coating film of high hardness can be prepared without the formation of curls or cracks even when the hard coating layers are formed at such thickness.    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Chu teaches the polymeric layer 70 and/or the scratch resistant layer 90 can have alkylsilanes and PC with a HC component for the purpose of a hard coating with transparency.  Kang teaches that hexafunctional urethane acrylate in a coating for the purpose of a hard coating with transparency.  It would thus have been obvious to combine PC with hard coat component of Chu with the hexafunctional urethane acrylate of Kang, each of which is taught by the prior art to be useful for hard coatings with transparency, to create a third composition which is also useful for hard coatings with transparency or to substitute the hexafunctional urethane acrylate for the PC with HC component in a hard coating with transparency. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted). The use of the combination of PC with HC and hexafunctional urethane acrylate to have a hard coating with transparency is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chu a glass article with a transparent adhesive layer and polymeric hard coat layer, as afore-described for Claim 1, where the hard coat layer is an aliphatic or aromatic urethane acrylate from Kang used to form a hard coat high physical properties including hardness, scratch resistance, impact resistance, transparency, durability, light resistance, and light transmittance motivated to have impact resistance, transparency, durability, light resistance, and light transmittance in addition to high physical properties including hardness, scratch resistance and a hardness of 8H or more motivate to a hard coating film of high hardness without the formation of curls or cracks at thickness of 50 to 150 µm as for Claims 12 and 15.  The combination of Kang with Chu has a reasonable expectation of success to one skilled in the art of hard coatings because both disclose transparent hard coatings with scratch resistance and impact resistance.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of U.S. 20130209796, Yamada et al. (hereinafter “Yamada”).    
For Claim 8, Chu is applied as to Claim 1, however Chu does not expressly teach that the silicon based group is of an inorganic-organic hybrid polymeric material of such silsesquioxane polymer.  
Yamada is directed as is Chu to hard coating with transparency as discloses in the abstract and at ¶s 0009-0023 for a polycarbonate with a hard coat layer, which is excellent in transparency, high surface hardness, weather resistance, chemical resistance, durability, and heat resistance. The polycarbonate with a hard coat layer includes a hard coat film (1 and 4) bonded to a base (3) formed of a polycarbonate resin via an adhesive layer (2), in which the hard coat film includes, on an outermost surface, a resin layer (4) that is obtained by curing a photocurable resin composition containing at least a photocurable polyhedral silsesquioxane resin and that has a light transmittance at a wavelength of 550 nm of 90% or more, a glass transition temperature of 250ºC. or more, and a thickness of 10 or more and 200 µm or less {reading on the inorganic-organic hybrid polymeric material is a silsesguioxane polymer of pending Claim 8}. 
As noted above in accordance with MPEP § 2144.06 “Here Chu teaches the polymeric layer 70 and/or the scratch resistant layer 90 can have alkylsilanes and PC with a HC component for the purpose of a hard coating with transparency.  Yamada teaches polyhedral silsesquioxane resin and that has a light transmittance for a hard coat on PC.  It would thus have been obvious to combine PC with hard coat component of Chu where polyhedral silsesquioxane resin is the HC that is for PC, each of which is taught by the prior art to be useful for hard coatings with transparency, to create a third composition which is also useful for hard coatings with transparency or to substitute the polyhedral silsesquioxane for the PC with HC component in a hard coating with transparency.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted). The use of the combination of PC with HC and polyhedral silsesquioxane to have a hard coating with transparency is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chu a glass article with a transparent adhesive layer and polymeric hard coat layer, as afore-described for Claim 1, where the hard coat layer includes or is polyhedral silsesquioxane from Yamada used to form a hard coat on PC with excellent transparency motivated also to have weather resistance, chemical resistance, durability, and heat resistance as for Claim 8.  The combination of Yamada with Chu has a reasonable expectation of success to one skilled in the art of hard coatings because both disclose transparent hard coatings for PC.  
Claims 1, 3, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0210588 A1), in view of Shimano et al. (US 2011/0217541 A1). 
Regarding Claim 1, 3, 6,12 and 16, Chang teaches in the entire document particularly in the abstract and at ¶s [0002]-[0007], [0056], [0072], [0128], [0231 ]-[0283]) a foldable electronic device comprising a stack assembly and a display comprising electronic components, where the stack assembly is disposed over the display and comprises a foldable glass element that has a thickness of 25-125 μm (Chang, [0006]-[0009], [0056]) {overlapping on ultra-thin glass range of 1 to 75 μm as described in applicants pending application at ¶ 0052 of the Pub for the pending claims}.  
Chang further teaches the glass element has a first primary surface and a second primary surface, where a polyethylene terephthalate layer having thickness of approximately 50 μm is disposed on one of the glass element surfaces {reading on polymeric layer of the pending claims 1 and 6 for a range of thickness of 10 to 120 microns} with a pressure sensitive adhesive layer having an approximate thickness of 25 μm {reading on adhesive layer of the pending claims 1 and 16 in the range of 5 to 30 microns}, and Chang also teaches the stack assembly can comprise one or more additional glass layers (Chang, [0006]-[0009], [0085]-[0090], Figs 1-4B, 2, 2A).  Chang also teaches the stack assembly comprises a second layer on the first primary surface that can comprise various functional thermoplastic (reading on polymeric layer) materials and coatings (Chang, [0013], [0065]-[0067], [0080], [0157]-[0161 ]).  Chang teaches the second layer can comprise one or more materials (Chang, [0013]), and also teaches that an additional second layer can be employed to the primary surface to provide a safety benefit in retaining shards of the glass element that may have resulted from excess stresses (Chang, [0065]-[0066])  {i.e. impact resistance}.  
From the abstract the glass element has a stress profile such that when the glass element is bent to a target bend radius of from 1 mm to 20 mm {overlapping a bend radius of 5mm or less of pending Claim 1}, with the center of curvature on the side of the second primary surface so as to induce a bending stress σB at the first primary surface, σI+ σB˂0.  Still further, the glass element has a puncture resistance of ≥ 1.5 kgf when the first primary surface of the glass element is loaded with a tungsten carbide ball having a diameter of 1.5 mm {overlapping 2 times or more for the Pen Drop Test with tungsten carbide ball in pen or stylus for pending Claim 1}.
From ¶ [0072] the foldable electronic device with a foldable feature can include the stack assembly 100. The foldable feature, for example, can be a display, printed circuit board, housing or other features associated with the electronic device.  When the foldable feature is a display, for example, the stack assembly 100 can be substantially transparent {reading on optically transparent for adhesive layer and for polymeric layer of pending Claim 1}.  Further, the stack assembly 100 can have pencil hardness, bend radius and/or puncture resistance capabilities as described in the foregoing.  In one exemplary implementation, the foldable electronic device is a wearable electronic device, such as a watch, wallet or bracelet, that includes or otherwise incorporates the stack assembly 100 described according to the foregoing. As defined herein, "foldable" includes complete folding, partial folding, bending, flexing, and multiple-fold capabilities.  
For the above overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
For the above puncture resistance testing and data that is substantially identical to data disclosed in the specification as originally filed (Chang, [0089]-[0090], Fig 5 discloses pencil hardness of greater than or equal to 8H that is substantially identical to pending Claim 1 and discloses absence of failure when held at a bend radius of 1-5 mm for at least 60 minutes at 25°C and a relative humidity of 50% that is substantially identical pending Claim 1 (Chang, [0012], [0016], [0039], [0063], [0108]-[0109], Fig 7 A, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Therefore, modified Chang's foldable display device structure is considered to necessarily withstand a pen drop height of greater than 5 cm absent any evidence to the contrary.  
However Chang does not expressly disclose that Chang’s stack assembly specifically comprising a polymeric layer as a hard coat polymeric layer.  
Shimano, however, teaches a transparent and flexible hard coat film for protecting the surface of display devices, where the hard coat film comprises a transparent and flexible polymer substrate having thickness of preferably 30-200 μm and a polymeric hard coat layer (i.e. coating over the polymeric layer) having thickness of preferably 5-20 μm (Shimano, [0001], [0016]-[0027], [0050], [0087]-[0103], [0216]-[0218]).  The thickness of the hard coat film substrate is preferably from 30-200 μm and substantially overlaps with the claimed polymeric layer thickness of 10-120 μm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Shimano also teaches the hard coat film can comprise additional functional layers (Shimano, ¶s [0260]-[0285]).  From ¶s 0181-0237, 0302, 0393 the hard coat film has a binder component of curable organic resin {i.e. polymer) like urethane and acrylates and urethane acrylates such as urethane (meth)acrylate and epoxy (meth)acrylate, or polyfunctional (meth)acrylate monomer of trifunctional or more such as trimethylolpropane tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritolhexa(meth)acrylate alone or in combination of two or more kinds selected therefrom {urethane (meth)acrylate and dipentaerythritolhexa(meth)acrylate reading on pending Claim 12} .  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chang a foldable electronic device with a display glass article with a transparent layer of ultra-thin glass and a transparent adhesive layer and a transparent polymeric layer with a bending radius and multiple times a standard impact test as afore-described, where because Chang and Shimano both disclose polymer-based functional layers and Chang suggests including more than one second layer (Chang, [0065]) including urethane (meth)acrylate and dipentaerythritolhexa(meth)acrylate, and Chang discloses that the second layers can impart various other attributes and functionality (Chang, [0067]) to have utilized and/or additionally added Shimano's hard coat film in Chang's stack assembly as a second layer (polymeric layer) to yield a foldable display device exhibiting superior abrasion resistance, high saponification resistance, and good scratch protection as taught by Shimano (Shimano, [0008], [0015], [0028], [0040]) as for Claims 1, 3, 6, 12 and 16.  Furthermore the combination of Shimano with Chang has a reasonable expectation of success to one skilled in the art because both Shimano and Chang have similar components of a transparent substrate coated with a polymer coating
However, modified Chang discloses the foldable display device as discussed immediately above having substantially identical material and structure as disclosed by
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787